Exhibit 10.3

 

Central Pacific Financial Corp.

 

Restricted Stock Unit Grant Agreement

 

This Restricted Stock Unit Grant Agreement (“Agreement”) is effective as of the
“Date of Grant” stated in the accompanying Notice of Restricted Stock Unit Grant
(“Notice”), between Central Pacific Financial Corp., a Hawaii corporation,
(“Company”) with its registered office at 220 South King Street, Honolulu,
Hawaii 96813 and the Participant stated in the Notice (the “Participant”), who
is an employee of the Company or one of its Subsidiaries.

 

1.               Grant of Restricted Stock Units.

 

(a)          Amount.  The Company hereby grants to the Participant the number of
restricted stock units (“Restricted Stock Units”) of the Company’s common stock
stated in the Notice, where each Restricted Stock Unit represents an unfunded
and unsecured right to receive one share of common stock of the Company
(“Share”).  This grant is subject to the terms and conditions of this Agreement
and the applicable terms and conditions of the Central Pacific Financial Corp.
2004 Stock Compensation Plan (“Plan”).  Capitalized terms not otherwise defined
in this Agreement shall have meaning ascribed to such terms in the Plan.

 

(b)                 Vesting.  The Restricted Stock Unit shall vest and become
exercisable on the earlier of (a) pursuant to the “Vesting Date” and/or “Vesting
Schedule” set forth in the Notice or (b) as provided under section 4 below.

 

 (c)       Settlement.  Except as provided below, within 30 days following each
Vesting Date, the portion of the Restricted Stock Units that vested on a
particular Vesting Date shall be settled by the Company by delivering one Share
to the Participant for each Restricted Unit vested.

 

2.               Restrictions during Restriction Period.

 

(a)          Service Restriction.  The Restricted Stock Units shall be forfeited
and transferred to the Company upon the Participant’s termination of employment
with the Company and its Subsidiaries, for any reason prior to the “Vesting
Dates” stated in the Notice.  In the event a Participant’s status changes among
the positions of Employee, Director and Independent Contractor, any such change
in status shall not constitute a “termination of employment” for purposes of
earning, vesting, forfeiture or otherwise.

 

(b)         Transfer Restriction.  None of the Restricted Stock Units may be
sold, assigned, pledged, or otherwise transferred, voluntarily or involuntarily,
by the Participant during the Restriction Period.

 

(c)          Restriction Period.  For purposes of this grant, the term
“Restriction Period” means the later of (i) with respect to all of the
Restricted Stock Units, the period commencing on the Date of Grant and ending on
the “Vesting Dates” stated in the Notice.

 

(d)         Lapse of Restrictions.  The restrictions set forth in Sections 2.a.
and 2.b. above shall lapse and no longer apply upon the expiration of the
Restriction Period.  Notwithstanding anything to the contrary in the Plan or in
any other agreement between the Participant and the Company, there shall be no
acceleration of the expiration of the Restriction Period; provided, however, the
Company shall have the discretion to accelerate the lapse of such restrictions
upon a Change in Control if such acceleration will not cause the Company not to
be able to use its net operating loss carryovers under Section 382 of the Code.

 

3.                       Issuance of Shares; Registration; Withholding Taxes. 
The Company may postpone the issuance or delivery of the Shares underlying the
Restricted Stock Units until: (a) the completion of registration or other
qualification of such shares or transaction under any state or federal law,
rule, or regulation, or any listing on any securities exchange, as the Company
shall determine to be necessary or desirable; (b) the receipt by the Company of
such written representations or other documentation as the Company deems
necessary to establish compliance with all applicable laws, rules, and
regulations, including applicable federal and state securities laws and listing
requirements, if any; and (c) the satisfaction of any amount necessary to
satisfy any federal, state, or other governmental tax withholding requirements
relating to the issuance of the Shares.  The Participant shall comply with any
and all legal requirements relating to the Participant’s resale or other
disposition of any Shares acquired under this Agreement.  The Company shall have
the right to withhold with respect to the payment of any Share any taxes
required to be withheld because of such payment, including the withholding of
Shares otherwise payable due to the lapse of the restrictions.  The Participant
shall comply with any and

 

--------------------------------------------------------------------------------


 

all legal requirements relating to the Participant’s resale or other disposition
of any Shares acquired under this Agreement.

 

4.                       Change in Control.  In the event that within eighteen
(18) months following a Change of Control (as defined in Section 4(b)), the
Company or its successor causes to occur an involuntary termination of
Participant without Cause (as defined in Section 4(a)) or in the event that
Participant resigns from the Company with Good Reason (as defined in Section
4(c)), any unvested Restricted Stock Units awarded under this Agreement that are
only subject to Time-Based Vesting on the Change of Control date shall become
immediately vested (“Accelerated Vesting”) in full.  For avoidance of doubt,
unvested Restricted Stock Units that are subject to Performance-Based Vesting
goals on the Change of Control date shall not be subject to the Accelerated
Vesting provided under this Section 4.

 

(a)                  “Cause” shall mean the occurrence of any of the following:
(i) indictment for, formal admission to (including a plea of Participant’s
guilty or nolo contendere to), or conviction of a felony, or any criminal
offence involving Participant’s moral turpitude; or (ii) gross negligence or
willful misconduct by Participant in the performance of Participant’s material
duties which is likely to materially damage the Company’s financial position.

 

(b)                 “Change in Control” shall mean (i) any “person” (as such
term is used in Sections 13(d) and 14(d) of the 1934 Securities Exchange Act) or
group becomes the “beneficial owner” (as defined in Rule 13d-3 of the 1934
Securities Exchange Act) or has the right to acquire beneficial ownership,
directly or indirectly, of securities of the Company representing fifty percent
(50%) or more of the total voting power represented by the Company’s then
outstanding voting securities; (ii) the consummation of the sale, lease or other
disposition by the Company of all or substantially all of the Company’s assets
(including any equity interests in subsidiaries); or (iii) the consummation of a
merger, consolidation, business combination, scheme of arrangement, share
exchange or similar transaction involving the Company and any other corporation
(“Business Combination”), other than (x) a Business Combination which results in
both (A) the voting securities of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity or its parent) at least
forty-five (45%) of the total voting power represented by the voting securities
of the Company or such surviving entity or its parent outstanding immediately
after such Business Combination and (B) the incumbent members of the Board
immediately prior to the Business Combination continuing to represent not less
than two thirds (2/3) of the members of the board of directors of the surviving
entity or its parent, or (y) a Business Combination which results in the voting
securities of the Company outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity or its parent) at least fifty percent (50%)
of the total voting power represented by the voting securities of the Company or
such surviving entity or its parent outstanding immediately after such Business
Combination; or (iii) any combination of the foregoing.

 

(c)                  “Good Reason” shall mean the occurrence of any of the
following: (i) a material breach of this Agreement by the Company; (ii) a
material reduction in Participant’s base compensation, (iii) a material
reduction in Participant’s duties and/or responsibilities, or the assignment to
Participant of substantial duties inconsistent with Participant’s position; or
(iv) a requirement by the Company, without Participant’s consent, that
Participant relocate to a location greater than thirty-five (35) miles from
Participant’s place of residence.

 

5.                       Nonassignability.  The Restricted Stock Units may not
be sold, assigned, pledged, or transferred by the Participant.  Further, the
Restricted Stock Units are not subject to attachment, execution, or other
similar process.  In the event of any attempt by the Participant to alienate,
assign, pledge, hypothecate, or otherwise dispose of the Restricted Stock Units,
or the levy of any attachment, execution, or other similar process of the
Restricted Stock Units, the Committee may terminate the Restricted Stock Units
by notice to the Participant.

 

6.                       Share Adjustments.  The number of Restricted Stock
Units shall be adjusted proportionately for any increase or decrease in the
number of issued shares of common stock of the Company by reason of a
reorganization, merger, recapitalization, reclassification, stock split, stock
dividend, or other like change in the capital structure of the Company.  The
adjustment required shall be made by the Compensation Committee of the Board of
Directors (the “Committee”), whose determination shall be conclusive.

 

7.                       Shareholder Rights.  Neither the Participant nor any
other person shall be, or have any of the rights and privileges of, a
shareholder of the Company with respect to the Restricted Stock Units and,
accordingly, the Restricted Stock Units carry neither voting rights nor rights
to actual or accrued cash dividends.  The Restricted Stock Units are mere
bookkeeping entries that represent the Company’s unfunded and unsecured
obligation to issue Shares on a future date following satisfaction of the
applicable service condition.  The Participant shall have no rights other than
the rights of a general creditor of the Company.

 

--------------------------------------------------------------------------------


 

8.                       Participant Bound by Plan.  The Participant hereby
acknowledges receipt of a copy of the Plan and acknowledges that the Participant
shall be bound by its terms, regardless of whether such terms have been set
forth in this Agreement.  If there is any inconsistency between the terms of the
Plan and the terms of this Agreement, the Participant shall be bound by the
terms of the Plan.

 

9.                       Amendment.  This Agreement may be amended by the
Committee at any time based on its determination that the amendment is necessary
or advisable in light of any addition to, or change in, the Code or regulations
issued thereunder, or any federal or state securities law or other law or
regulation, or the Plan, or based on any discretionary authority of the
Committee under the Plan.  However, unless necessary or advisable due to a
change in law, any amendment to this Agreement which has a material adverse
effect on the interest of the Participant under this Agreement shall be
effective only with the consent of the Participant. Notwithstanding the
foregoing, the Company reserves the right to make any changes and amendments to
this Agreement or to withhold or recover the grants and/or compensation
hereunder (on either a retroactive or prospective basis and whether or not
earned/accrued or yet to be earned/accrued) as necessary or required to comply
with all applicable laws, regulations and restrictions.

 

10.                 No Advice, Warranties, or Representations.  The Company is
not providing the Participant with advice, warranties, or representations
regarding any of the legal or tax effects to the Participant with respect to the
Restricted Stock Units or Unrestricted Stock Units.  The Participant is
encouraged to seek legal and tax advice from the Participant’s own legal and tax
advisers.

 

11.                 Continued Service.  Neither the Plan nor the grant of
Restricted Stock Units confers upon the Participant the right to continue as an
employee of the Company or any of its Subsidiaries.  Subject to other applicable
agreements with the Participant, the Company or a Subsidiary may discharge the
Participant from employment at any time.

 

12.                 Code Section 409A.  This grant of Restricted Stock Units is
intended to be exempt from Section 409A of the Code, and this Agreement is
intended to, and shall be interpreted, administered and construed consistent
therewith.  The Committee shall have full authority to give effect to the intent
of this Section 12.

 

13.                 Miscellaneous.  This Agreement and the Plan set forth the
final and entire agreement between the parties with respect to the subject
matter hereof, which shall be governed by and construed in accordance with the
laws of the State of Hawaii applicable to contracts made and to be performed in
Hawaii.  This Agreement shall bind and benefit the Participant, the heirs,
distributees, and personal representative of the Participant, and the Company
and its successors and assigns.

 

BY ACCEPTING THIS AGREEMENT AND THe GRANT of Restricted Stock Units pursuant to
this agreement, the participant AGREES TO ALL THE TERMS AND CONDITIONS DESCRIBED
IN THIS agreement and IN THE PLAN.

 

--------------------------------------------------------------------------------